Title: To Alexander Hamilton from Eli B. Clemson, 1 October 1799
From: Clemson, Eli B.
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Wilmington Octr 1st 1799—
          
          I this day have  arivd Agreeable to your orders I take the oportunity of Reporting myself I With pleasure Acknowledge the Receipts of your Letters
          Your Honor will permit me to be your vary  Obd Hl Servt
          
            Eli B Clemson
            2nd Liut. 1st US Regt Inft.
          
        